DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed 29 October 2020.
Claims 1-10, 12, 14-21, and 23-27 are pending. Claims 11, 13, and 22 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to the double patenting rejections have been fully considered and are persuasive.  The double patenting rejections have been withdrawn. 

Applicant’s arguments with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C.101 rejections have been withdrawn. 

Applicant's arguments with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive.
i.	The applicant argues that “the examiner has failed to provide references that teach [the claimed limitations]. The applicant has reviewed the cited references, and they do not appear to teach these limitations” (remarks, pages 8-9).
	The examiner respectfully disagrees. After carefully reviewing the Saha reference, the examiner has found that it teaches reporting (“benchmarking”) to a virtual network function orchestrator (“NVFO”) key performance indicators (“performance metrics”) of virtual network 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 24,
Lines 1-2: It is unclear as to what is meant by “the benchmark comprises a last-level (LLC) cache size (i.e., How can a benchmark be a cache size? Does the benchmark test performance at a particular cache size, or does the benchmark provide a performance metric indicative of a particular cache size that is used?). For examination purposes, the examiner will interpret the benchmark as determining metrics comprising at least a LLC size.

Regarding claim 25, 
Lines 1-2: It is unclear as to what is meant by “the benchmark comprises memory bandwidth (i.e., How can a benchmark be a memory bandwidth? Does the benchmark test performance at a particular bandwidth, or does the benchmark provide a performance metric indicative of a particular bandwidth that is used?). For examination purposes, the examiner will interpret the benchmark as determining metrics comprising at least a memory bandwidth amount.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 24, and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 is directed toward a limitation already contained in claim 1 (the performance metric comprises memory bandwidth). Claims 24 and 25 are directed toward limitations already contained in claim 23 (the benchmark already comprises LLC size and memory bandwidth). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al. Pub. No.: US 2015/0358248 A1 (hereafter Saha), in view of Sharma et al. Pub. No.: US 2018/0121222 A1 (hereafter Sharma).

Saha was cited in the previous PTO-892 dated 31 July 2020.

Regarding claim 1, Saha teaches the invention substantially as claimed, including:
A computing apparatus, comprising: 
a processor having a resource direction capability ([0097], Lines 1-2: NFV involves the implementation of network functions in software that can run on server hardware (i.e., server has hardware resources, such as a “processor” that may be “directed” to run different VNFs)); and 
one or more logic elements comprising a network function virtualization orchestrator (NFVO) engine ([0077], Lines 1-4: The processing may be executed one of a communication network control element or communication network control function (i.e., “logic element”) acting as an orchestrator for instantiating virtualized network functions (i.e., orchestrator is an NFVO)) to: 
perform a benchmark of a virtual network function (VNF) comprising accessing a resource direction capability of a central processor unit (CPU) hosting the VNF ([0091], Lines 3-7: A virtualized network function (VNF) may consist of one or more virtual machines (VM) running different software and processes, e.g., on top of standard high volume servers, switches and storage, or even cloud computing infrastructure (i.e., CPUs of servers host the virtual machines that make up the virtual network functions)) to quantify a performance metric ([0152], Lines 1-8: VNF infrastructure resources 60 (such as for example, memory space, processing cores etc. in a DC) are managed by a VIM 55 and provide resources for the instantiated VNF 41. The VIM 55 is linked to the VNF orchestrator 50 and sends, for example, indications such as KPIs for reporting on a load situation in the virtualization infrastructure, e.g., the load for cores in a processor, etc (i.e., NFVO receives reports, or “benchmarks”, on key performance indicators, or metrics of the load of resources of the server hardware directed to run different VNFs))...

While Saha teaches quantifying performance metrics, Saha does not explicitly disclose:
quantify a performance metric comprising at least available memory bandwidth; and 
store an extended performance profile for the VNF according to the benchmark.

However, Sharma teaches:
quantify a performance metric comprising at least available memory bandwidth ([0017], Lines 1-8: The hardware processor 120 executes instructions 134 to identify a particular performance metric for the virtual network function. A VNF performance metric provides a benchmark, or threshold, for evaluating VNF performance (i.e., performance metrics are determined based on benchmarks)…The performance metric or metrics may vary, and example performance metrics include a bandwidth metric, a throughput metric. [0021], Lines 6-10: The virtualized hardware resources may include a variety of hardware resources to be allocated for performing the particular VNF, such as…a speed of the memory (i.e., memory speed, or memory “bandwidth” is used as a performance metric to determine a configuration of memory resources)); and 
store an extended performance profile for the VNF according to the benchmark ([0021], Lines 1-4: The hardware processor 120 executes instructions 138 to determine, using the particular performance metric and the first infrastructure configuration, a first resource configuration. [0027], Lines 1-5: In some implementations, the hardware processor 120 may execute instructions to store data indicating an association between the virtual network function, the first infrastructure configuration, and the first resource configuration (i.e., the stored association between virtual network function, infrastructure configuration, and resource configuration represents an “extended performance profile” since the resource configuration and infrastructure configuration are generated based on the performance metric benchmarks)).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Sharma’s teaching of quantifying virtual network function performance comprising memory speed, and storing a profile based on the performance, with Saha’s teaching of quantifying performance of a virtual network function, with a reasonable expectation of success, since 

Regarding claim 3, Sharma teaches:
the performance metric comprises memory bandwidth ([0017], Lines 1-8: The hardware processor 120 executes instructions 134 to identify a particular performance metric for the virtual network function. A VNF performance metric provides a benchmark, or threshold, for evaluating VNF performance (i.e., performance metrics are determined based on benchmarks)…The performance metric or metrics may vary, and example performance metrics include a bandwidth metric, a throughput metric. [0021], Lines 6-10: The virtualized hardware resources may include a variety of hardware resources to be allocated for performing the particular VNF, such as…a speed of the memory (i.e., memory speed, or memory “bandwidth” is used as a performance metric to determine a configuration of memory resources)).

Regarding claim 4, Sharma teaches:
the NFVO engine is further to store platform metrics ([0021], Lines 1-4: The hardware processor 120 executes instructions 138 to determine, using the particular performance metric and the first infrastructure configuration, a first resource configuration. [0027], Lines 1-5: In some implementations, the hardware processor 120 may execute instructions to store data indicating an association between the virtual network function, the first infrastructure configuration, and the first resource configuration (i.e., the stored infrastructure configuration and resource configuration represent platform metrics that are associated with stored performance metrics)).

Regarding claim 5, Sharma teaches:
the NFVO is to make operational decisions based at least in part on a comparison of the platform metrics to the extended performance profile ([0028], Lines 9-11: The hardware resources specified by the resource configuration may be scaled when deploying a load balancer VNF with higher or lower associated performance metrics (i.e., a stored resource configuration, or platform metric, is compared with a stored performance metric of a VNF to determine if an operational decision, such as to increase or decrease resources, is to be performed)).

Regarding claim 7, Sharma teaches:
making operational decisions comprises determining that the VNF is over capacity and increasing local capacity ([0028], Lines 9-11: The hardware resources specified by the resource configuration may be scaled when deploying a load balancer VNF with higher or lower associated performance metrics (i.e., resources are over capacity and must be scaled up to accommodate higher performance metrics of the VNF)).

Regarding claim 9, Sharma teaches:
making operational decisions comprises determining that the VNF is under capacity and decreasing local resources ([0028], Lines 9-11: The hardware resources specified by the resource configuration may be scaled when deploying a load balancer VNF with higher or lower associated performance metrics (i.e., resources are under capacity and must be scaled down to accommodate lower performance metrics of the VNF)).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saha, in view of Sharma, as applied to claims 1 above, and in further view of Joshi et al. Pub. No.: US 2012/0210068 A1 (hereafter Joshi068).

Joshi068 was cited in the previous PTO-892 dated 13 February 2020.

Regarding claim 2, while Saha teaches collecting performance metrics for a VNF, the combination of Saha, and Sharma does not explicitly disclose:
the performance metric comprises a last-level cache (LLC) size

However, Joshi068 teaches:
the performance metric comprises a last-level cache (LLC) size ([0072], Lines 3-7: Procedure 900 is performed as part of a “profiler” process that analyzes data associated with a particular system. Initially, the procedure determines an initial cache size allocated to a virtual machine (block 902) (i.e., determining a cache size allocated to a virtual machine/virtual network function constitutes a “quantification” of the cache size). [0201], Lines 3-8: A virtual machine is allocated cache space 2851. A cache device manager (e.g., cache device manager 2621) may allocate portions of this cache space 2851 to each of a plurality of cache levels A, B, and C, according to a one (1), one (1), two (2) ratio in which, for each cache chunk allocated to A and/or B, C is allocated two (2) cache chunks (i.e., cache space/size of a last level cache C is allocated to a virtual machine)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Joshi068’s teaching of quantifying an allocation of a cache size of a last level to a virtual machine, with the combination of Saha, and Sharma’s teaching of quantifying performance metrics of a VM/VNF, with a reasonable expectation of success, since they are analogous virtualized systems that similarly quantify VM/VNF performance metrics. Such a combination results in a system which performs benchmarks to quantify performance metrics of VMs/VNFs, as in Saha, to determine the number of pages of a last level cache allocated to a VM/VNF, as in Joshi068. One of ordinary skill would have been motivated to make this combination so that metrics on the size of a cache allocated to a virtual machine at a highest level of granularity can be maintained (Joshi068 [0169]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saha, in view of Sharma, as applied to claim 5 above, and in further view of Yamasaki et al. Pub. No.: US 2011/0029971 A1 (hereafter Yamasaki).

Yamasaki was cited in the previous PTO-892 dated 13 February 2020.

Regarding claim 6, while Sharma teaches making operational decisions regarding VMs/VNFs, the combination of Saha, and Sharma does not explicitly disclose:
making operational decisions comprises determining that the VNF is stalled, and recovering the VNF. 

However, Yamasaki teaches:
making operational decisions comprises determining that the VNF is stalled ([0085], Lines 1-7: The I/O monitoring unit 23 receives the reception notice of I/O request from the I/O processing unit 22, and confirms on the basis of the reception whether the VM 41 (i.e., VMs are synonymous with VNFs, according to the applicant’s specification, [0224]) periodically sends the I/O request or not. When having received no reception notice of I/O request during a predetermined period, the I/O monitoring unit 23 assumes that the VM 41 is abnormally paused (hang-up/freeze) (i.e., “stalled”)), and recovering the VNF ([0108], Lines 1-3: The key input monitoring unit 24 determines whether the obtained input key information represents the reset processing instruction or not (i.e., in response to determining that the VM/VNF has abnormally paused (S110), the system may reset the VM). [0135], Lines 6-8: After receiving the input notice of reset instruction, the reset control unit 25 starts processing for re-activating the VM 41). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Yamasaki’s teaching of determining that a virtual machine is inactive and re-activating the virtual machine based on monitoring I/O activity of the virtual machine, with the combination of Saha, and Sharma’s teaching of making operational decisions on VNFs operating on virtual machines, with a reasonable expectation of success, since they are analogous virtualized systems that similarly monitor I/O requirements of virtual machines or VNFs. Such a combination results in a system that determines that monitors performance of a VM/VNF, as in Sharma, and determines when the VM/VNF is inactive when the I/O requirements of the virtual machine are zero, and performs re-activation of the .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saha, in view of Sharma, as applied to claim 5 above, and in further view of Jamjoom et al. Pub. No.: US 2012/0011254 A1 (hereafter Jamjoom).

Jamjoom was cited in the PTO-892 dated 13 February 2020.

Regarding claim 8, while Sharma teaches making operational decisions regarding VMs/VNFs, the combination of Saha, and Sharma does not explicitly disclose:
making operational decisions comprises determining that the VNF is over capacity and redeploying the VNF.

However, Jamjoom teaches:
making operational decisions comprises determining that the VNF is over capacity and redeploying the VNF ([0029], Lines 7-10: The VM migration manager 116 analyzes the VMs (i.e., VMs are synonymous with VNFs, according to the applicant’s specification, [0224]) in V and identifies a set of overloaded VMs, which are the VMs that are to be migrated (i.e., redeploying overloaded VMs)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Jamjoom’s teaching of determining overloaded VMs and redeploying overloaded VMs, with the combination of Saha, and Sharma’s teaching of making operational decisions regarding VMs/VNFs, with a reasonable expectation of success, since they are analogous virtualized systems that similarly track VM/VNF requirements/load. Such a combination results in a system that monitors performance of a VM/VNF, as in Saha, and determines, based on I/O requirements of a VM/VNF, that the VM/VNF is overloaded, and performing a redeployment of that VM/VNF in response to .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Saha, in view of Sharma, as applied to claim 5 above, and in further view of Wood et al. Pub. No.: US 2014/0280969 A1 (hereafter “Wood”).

Wood was cited in the previous PTO-892 dated 13 February 2020.

Regarding claim 10, Sharma teaches:
making operational decisions comprises determining that the VNF is under capacity ([0028], Lines 9-11: The hardware resources specified by the resource configuration may be scaled when deploying a load balancer VNF with higher or lower associated performance metrics (i.e., resources are under capacity and must be scaled down to accommodate lower performance metrics of the VNF)).

While Sharma teaches determining whether VM/VNF performance is lower than the capacity of a resource configuration, the combination of Saha, and Sharma does not explicitly disclose:
making operational decisions comprises determining that the VNF is under capacity and reconfiguring a network to route more traffic to the VNF.

However, Wood teaches:
making operational decisions comprises determining that the VNF is under capacity and reconfiguring a network to route more traffic to the VNF ([0015], Lines 4-9: When network traffic arrives for virtual machines (i.e., VMs are synonymous with VNFs, according to the applicant’s specification, [0224]), the load balancer may intercept the traffic and determine which virtual machine the traffic should be sent to. In an embodiment, the load balancer will choose the virtual machine having the least processing load that is capable (i.e., selecting a VM/VNF that is under capacity) of handling the traffic).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Wood’s teaching of determining VMs/VNFs that are under capacity and routing traffic to those VMs/VNFs, with the combination of Saha and Sharma’s teaching of determining that a VM/VNF is under capacity, and performing an operational decision, with a reasonable expectation of success, since they are analogous virtualized systems that similarly monitor VM/VNF load. Such a combination results in a system that identifies underloaded VMs/VNFs, as in Sharma, and routes additional network traffic to those VMs/VNFs, as in Wood. One of ordinary skill would have been motivated to make this combination so that network traffic load is balanced among multiple VMs to prevent any one VM from becoming overloaded.

Claims 12, 14, 15, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saha, in view of Cillis et al. Pub. No.: US 2015/0234725 A1, in view of Sharma, in view of Joshi068.

Regarding claim 12, Saha teaches the invention substantially as claimed, including:
one or more tangible, non-transitory computer-readable mediums having stored thereon executable instructions ([0202], Lines 1-7: Embodiments may also be implemented as computer program products, including a computer usable medium having a computer readable program code embodied therein, the computer readable program code adapted to execute a process as described in embodiments, wherein the computer usable medium may be a non-transitory medium) for providing a network function virtualization orchestrator (NFVO) engine ([0077], Lines 1-4: The processing may be executed one of a communication network control element or communication network control function acting as an orchestrator for instantiating virtualized network functions (i.e., orchestrator is an NFVO)) to: 
benchmark a virtual machine (VM)…according to a metric from a resource direction capability of a processor hosting the VM ([0152], Lines 1-8: VNF infrastructure resources 60 (such as for example, memory space, processing cores etc. in a DC) are managed by a VIM 55 and provide resources for the instantiated VNF 41. The VIM 55 is linked to the VNF i.e., NFVO receives reports, or “benchmarks”, on the performance and load of resources of the server hardware directed to run different VNFs)) wherein the VM comprises a virtual network function ([0091], Lines 3-7: A virtualized network function (VNF) may consist of one or more virtual machines (VM) running different software and processes, e.g., on top of standard high volume servers (i.e., CPUs of servers host the virtual machines that comprise the virtual network functions))...

While Saha teaches benchmarking VMs/VNFs, Saha does not explicitly disclose:
	benchmark a virtual machine (VM) in isolation.

	However, Cillis teaches:
	benchmark a virtual machine (VM) in isolation ([0036], Lines 1-3: Favorably, the Virtualized Network Function (i.e., VMs are synonymous with VNFs, according to the applicant’s specification, [0224]) may be tested (i.e., “benchmarked”) by the Virtualized Network Tester in an isolated environment).
	
	It would have been obvious to one of ordinary skill in the art to have combined Cillis’ teaching of testing VNFs in isolation, with Saha’s teaching of VNF performance metric benchmarking, with a reasonable expectation of success, since they are analogous virtualized systems that similarly perform benchmark tests on VNFs. Such a combination results in a system that tests VNF performance metrics, as in Saha, in an isolated environment, as in Cillis. One of ordinary skill would have been motivated to make this combination to perform benchmark tests in a realistic way without disturbing a running production network (Cillis [0036]).

	While Saha teaches quantifying performance metrics, the combination of Saha and Cillis does not explicitly disclose:
	a metric…including at least an available last-level cache (LLC) size.


a metric…including at least an available last-level cache (LLC) size ([0072], Lines 3-7: Procedure 900 is performed as part of a “profiler” process that analyzes data associated with a particular system. Initially, the procedure determines an initial cache size allocated to a virtual machine (block 902) (i.e., determining a cache size allocated to a virtual machine/virtual network function constitutes a “quantification” of the cache size). [0201], Lines 3-8: A virtual machine is allocated cache space 2851. A cache device manager (e.g., cache device manager 2621) may allocate portions of this cache space 2851 to each of a plurality of cache levels A, B, and C, according to a one (1), one (1), two (2) ratio in which, for each cache chunk allocated to A and/or B, C is allocated two (2) cache chunks (i.e., cache space/size of a last level cache C is allocated to a virtual machine)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Joshi068’s teaching of quantifying an allocation of a cache size of a last level to a virtual machine, with the combination of Saha and Cillis’ teaching of quantifying performance metrics of a VM/VNF, with a reasonable expectation of success, since they are analogous virtualized systems that similarly quantify VM/VNF performance metrics. Such a combination results in a system which performs benchmarks to quantify performance metrics of VMs/VNFs, as in Saha, to determine the number of pages of a last level cache allocated to a VM/VNF, as in Joshi068. One of ordinary skill would have been motivated to make this combination so that metrics on the size of a cache allocated to a virtual machine at a highest level of granularity can be maintained (Joshi068 [0169]).

While Saha, Cillis and Joshi068 teach quantifying performance metrics, the combination of Saha, Cillis, and Joshi068 does not explicitly disclose:
store an extended performance profile for the VM according to the benchmark.

However, Sharma teaches:
store an extended performance profile for the VM according to the benchmark ([0021], Lines 1-4: The hardware processor 120 executes instructions 138 to determine, using the particular i.e., the stored association between virtual network function, infrastructure configuration, and resource configuration represents an “extended performance profile” since the resource configuration and infrastructure configuration are generated based on the performance metric benchmarks)).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Sharma’s teaching of storing a profile based on the performance, with the combination of Saha, Cillis, and Joshi068’s teaching of quantifying performance of a virtual network function, with a reasonable expectation of success, since they are analogous virtualized systems that similarly quantify performance metrics of virtual network functions using benchmarks. Such a combination results in a system that quantifies memory bandwidth and stores profiles, as in Sharma, based on benchmark tests performed by a VNFO, as in Saha. One of ordinary skill would have been motivated to make this combination so that a later deployment of a load balancing VNF may use the stored configurations without having to determine a new configuration each time (Sharma [0027]).

Regarding claim 14, Sharma teaches:
the metric comprises available memory bandwidth ([0017], Lines 1-8: The hardware processor 120 executes instructions 134 to identify a particular performance metric for the virtual network function. A VNF performance metric provides a benchmark, or threshold, for evaluating VNF performance (i.e., performance metrics are determined based on benchmarks)…The performance metric or metrics may vary, and example performance metrics include a bandwidth metric, a throughput metric. [0021], Lines 6-10: The virtualized hardware resources may include a variety of hardware resources to be allocated for performing the particular VNF, such as…a speed of the memory (i.e., memory speed, or memory “bandwidth” is used as a performance metric to determine a configuration of memory resources));

Regarding claim 15, Sharma teaches:
the NFVO engine is further to store platform metrics ([0021], Lines 1-4: The hardware processor 120 executes instructions 138 to determine, using the particular performance metric and the first infrastructure configuration, a first resource configuration. [0027], Lines 1-5: In some implementations, the hardware processor 120 may execute instructions to store data indicating an association between the virtual network function, the first infrastructure configuration, and the first resource configuration (i.e., the stored infrastructure configuration and resource configuration represent platform metrics that are associated with stored performance metrics)).

Regarding claim 16, Sharma teaches:
the NFVO is to make operational decisions based at least in part on a comparison of the platform metrics to the extended performance profile ([0028], Lines 9-11: The hardware resources specified by the resource configuration may be scaled when deploying a load balancer VNF with higher or lower associated performance metrics (i.e., a stored resource configuration, or platform metric, is compared with a stored performance metric of a VNF to determine if an operational decision, such as to increase or decrease resources, is to be performed)).

Regarding claim 18, Sharma teaches:
making operational decisions comprises determining that the VM is over capacity and increasing local capacity ([0028], Lines 9-11: The hardware resources specified by the resource configuration may be scaled when deploying a load balancer VNF with higher or lower associated performance metrics (i.e., resources are over capacity and must be scaled up to accommodate higher performance metrics of the VNF)).

Regarding claim 20, Sharma teaches:
making operational decisions comprises determining that the VM is under capacity and decreasing local resources ([0028], Lines 9-11: The hardware resources specified by the resource i.e., resources are under capacity and must be scaled down to accommodate lower performance metrics of the VNF)).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Saha, in view of Cillis, in view of Joshi068, in view of Sharma, as applied to claim 16 above, and in further view of Yamasaki.

Regarding claim 17, while Sharma teaches making operational decisions regarding VMs/VNFs, the combination of Saha, Cillis, Joshi068, and Sharma does not explicitly disclose:
making operational decisions comprises determining that the VM is stalled, and recovering the VM. 

However, Yamasaki teaches:
making operational decisions comprises determining that the VM is stalled ([0085], Lines 1-7: The I/O monitoring unit 23 receives the reception notice of I/O request from the I/O processing unit 22, and confirms on the basis of the reception whether the VM 41 periodically sends the I/O request or not. When having received no reception notice of I/O request during a predetermined period, the I/O monitoring unit 23 assumes that the VM 41 is abnormally paused (hang-up/freeze) (i.e., “stalled”)), and recovering the VM ([0108], Lines 1-3: The key input monitoring unit 24 determines whether the obtained input key information represents the reset processing instruction or not (i.e., in response to determining that the VM/VNF has abnormally paused (S110), the system may reset the VM). [0135], Lines 6-8: After receiving the input notice of reset instruction, the reset control unit 25 starts processing for re-activating the VM 41). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Yamasaki’s teaching of determining that a virtual machine is inactive and re-activating the virtual machine based on monitoring I/O activity of the virtual machine, with the combination .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saha, in view of Cillis, in view of Joshi068, in view of Sharma, as applied to claim 16 above, and in further view of Jamjoom.

Regarding claim 19, while Sharma teaches making operational decisions regarding VMs/VNFs, the combination of Saha, Cillis, Joshi068, and Sharma does not explicitly disclose:
making operational decisions comprises determining that the VM is over capacity and redeploying the VM.

However, Jamjoom teaches:
making operational decisions comprises determining that the VM is over capacity and redeploying the VM ([0029], Lines 7-10: The VM migration manager 116 analyzes the VMs  in V and identifies a set of overloaded VMs, which are the VMs that are to be migrated (i.e., redeploying overloaded VMs)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Jamjoom’s teaching of determining overloaded VMs and redeploying overloaded VMs, with the combination of the combination of Saha, Cillis, Joshi068, and Sharma’s teaching of making operational decisions regarding VMs/VNFs, with a reasonable expectation of success, .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Saha, in view of Cillis, in view of Joshi068, in view of Sharma, as applied to claim 16 above, and in further view of Wood.

Regarding claim 21, Sharma teaches:
making operational decisions comprises determining that the VM is under capacity ([0028], Lines 9-11: The hardware resources specified by the resource configuration may be scaled when deploying a load balancer VNF (i.e., VMs are synonymous with VNFs, according to the applicant’s specification, [0224]) with higher or lower associated performance metrics (i.e., resources are under capacity and must be scaled down to accommodate lower performance metrics of the VNF)).

While Sharma teaches determining whether VM/VNF performance is lower than the capacity of a resource configuration, the combination of Saha, Cillis, Joshi068, and Sharma does not explicitly disclose:
making operational decisions comprises determining that the VM is under capacity and reconfiguring a network to route more traffic to the VM.

However, Wood teaches:
making operational decisions comprises determining that the VM is under capacity and reconfiguring a network to route more traffic to the VM ([0015], Lines 4-9: When network traffic arrives for virtual machines, the load balancer may intercept the traffic and determine which virtual machine the traffic should be sent to. In an embodiment, the load balancer will choose the virtual machine i.e., selecting a VM/VNF that is under capacity) of handling the traffic).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Wood’s teaching of determining VMs/VNFs that are under capacity and routing traffic to those VMs/VNFs, with the combination of Saha, Cillis, Joshi068, and Sharma’s teaching of determining that a VM/VNF is under capacity, and performing an operational decision, with a reasonable expectation of success, since they are analogous virtualized systems that similarly monitor VM/VNF load. Such a combination results in a system that identifies underloaded VMs/VNFs, as in Sharma, and routes additional network traffic to those VMs/VNFs, as in Wood. One of ordinary skill would have been motivated to make this combination so that network traffic load is balanced among multiple VMs to prevent any one VM from becoming overloaded.

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Saha, in view of Joshi068, in view of Sharma.

Regarding claim 23, Saha teaches the invention substantially as claimed, including:
A computer-implemented method of providing a network function virtualization orchestrator (NFVO) ([0077], Lines 1-4: The processing may be executed one of a communication network control element or communication network control function acting as an orchestrator for instantiating virtualized network functions (i.e., orchestrator is an NFVO)) hosting a plurality of virtual network functions (VNFs) on a hardware platform having resource direction (RD) capability ([0097], Lines 1-2: NFV involves the implementation of network functions in software that can run on server hardware (i.e., server is a “platform” having hardware resources that may be directed to run, or “host” different VNFs)), comprising:
	operating the RD capability to benchmark a VNF ([0152], Lines 1-8: VNF infrastructure resources 60 (such as for example, memory space, processing cores etc. in a DC) are managed by a VIM 55 and provide resources for the instantiated VNF 41. The VIM 55 is linked to the VNF orchestrator 50 i.e., NFVO receives reports, or “benchmarks”, on the load of resources of the server hardware directed to run different VNFs))...

	While Saha teaches reporting or benchmarking key performance metrics for a VNF, Saha does not explicitly disclose:
	benchmark a VNF according to its available last-level cache (LLC) size; 

However, Joshi068 teaches:
benchmark a VNF according to its available last-level cache (LLC) size ([0072], Lines 3-7: Procedure 900 is performed as part of a “profiler” process that analyzes data associated with a particular system. Initially, the procedure determines an initial cache size allocated to a virtual machine (block 902) (i.e., determining a cache size allocated to a virtual machine/virtual network function constitutes a “quantification” of the cache size). [0201], Lines 3-8: A virtual machine is allocated cache space 2851. A cache device manager (e.g., cache device manager 2621) may allocate portions of this cache space 2851 to each of a plurality of cache levels A, B, and C, according to a one (1), one (1), two (2) ratio in which, for each cache chunk allocated to A and/or B, C is allocated two (2) cache chunks (i.e., cache space/size of a last level cache C is allocated to a virtual machine)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Joshi068’s teaching of quantifying an allocation of a cache size of a last level to a virtual machine, Saha’s teaching of quantifying performance metrics of a VM/VNF, with a reasonable expectation of success, since they are analogous virtualized systems that similarly quantify VM/VNF performance metrics. Such a combination results in a system which performs benchmarks to quantify performance metrics of VMs/VNFs, as in Saha, to determine the number of pages of a last level cache allocated to a VM/VNF, as in Joshi068. One of ordinary skill would have been motivated to make this combination so that metrics on the size of a cache allocated to a virtual machine at a highest level of granularity can be maintained (Joshi068 [0169]).

	While Saha teaches reporting or benchmarking key performance metrics for a VNF, the combination of Saha and Joshi068 does not explicitly disclose:
benchmark a VNF according to its…available memory bandwidth to a maximum supported bandwidth of the hardware platform; and
	storing an extended platform profile for the VNF derived from the benchmark.

However, Sharma teaches:
benchmark a VNF according to its…available memory bandwidth ([0017], Lines 1-8: The hardware processor 120 executes instructions 134 to identify a particular performance metric for the virtual network function. A VNF performance metric provides a benchmark, or threshold, for evaluating VNF performance (i.e., performance metrics are determined based on benchmarks)…The performance metric or metrics may vary, and example performance metrics include a bandwidth metric, a throughput metric. [0021], Lines 6-10: The virtualized hardware resources may include a variety of hardware resources to be allocated for performing the particular VNF, such as…a speed of the memory (i.e., memory speed, or memory “bandwidth” is used as a performance metric to determine a configuration of memory resources)) to a maximum supported bandwidth of the hardware platform ([0030], Lines 12-15: The VNF performance metrics 204 may include, for example, SLA information that specifies…maximum virtualized hardware resources to dedicate to the VNF. [0008], Lines 8-12: : A resource configuration that specifies the virtualized hardware resources to be used for performing a particular VNF may be identified by iterating through various resource configurations using the previously identified infrastructure configuration (i.e., resource configurations are iterated through up “to a maximum” amount of speed of the memory specified in the SLA information)); and
storing an extended platform profile for the VNF derived from the benchmark ([0021], Lines 1-4: The hardware processor 120 executes instructions 138 to determine, using the particular performance metric and the first infrastructure configuration, a first resource configuration. [0027], Lines 1-5: In some implementations, the hardware processor 120 may execute instructions to store data indicating an association between the virtual network function, the first infrastructure configuration, and i.e., the stored association between virtual network function, infrastructure configuration, and resource configuration represents an “extended performance profile” since the resource configuration and infrastructure configuration are generated based on the performance metric benchmarks)).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Sharma’s teaching of storing a profile based on the performance, with the combination of Saha, and Joshi068’s teaching of quantifying performance of a virtual network function, with a reasonable expectation of success, since they are analogous virtualized systems that similarly quantify performance metrics of virtual network functions using benchmarks. Such a combination results in a system that quantifies memory bandwidth and stores profiles, as in Sharma, based on benchmark tests gathered by a VNFO, as in Saha. One of ordinary skill would have been motivated to make this combination so that a later deployment of a load balancing VNF may use the stored configurations without having to determine a new configuration each time (Sharma [0027]).

Regarding claim 24, Joshi068 teaches:
the benchmark comprises a last-level cache (LLC) size ([0072], Lines 3-7: Procedure 900 is performed as part of a “profiler” process that analyzes data associated with a particular system. Initially, the procedure determines an initial cache size allocated to a virtual machine (block 902) (i.e., determining a cache size allocated to a virtual machine/virtual network function constitutes a “quantification” of the cache size). [0201], Lines 3-8: A virtual machine is allocated cache space 2851. A cache device manager (e.g., cache device manager 2621) may allocate portions of this cache space 2851 to each of a plurality of cache levels A, B, and C, according to a one (1), one (1), two (2) ratio in which, for each cache chunk allocated to A and/or B, C is allocated two (2) cache chunks (i.e., cache space/size of a last level cache C is allocated to a virtual machine)).

Regarding claim 25, Sharma teaches:
the benchmark comprises memory bandwidth ([0017], Lines 1-8: The hardware processor 120 executes instructions 134 to identify a particular performance metric for the virtual network function. A VNF performance metric provides a benchmark, or threshold, for evaluating VNF performance (i.e., performance metrics are determined based on benchmarks)…The performance metric or metrics may vary, and example performance metrics include a bandwidth metric, a throughput metric. [0021], Lines 6-10: The virtualized hardware resources may include a variety of hardware resources to be allocated for performing the particular VNF, such as…a speed of the memory (i.e., memory speed, or memory “bandwidth” is used as a performance metric to determine a configuration of memory resources)).

Regarding claim 26, Sharma teaches:
storing platform metrics ([0021], Lines 1-4: The hardware processor 120 executes instructions 138 to determine, using the particular performance metric and the first infrastructure configuration, a first resource configuration. [0027], Lines 1-5: In some implementations, the hardware processor 120 may execute instructions to store data indicating an association between the virtual network function, the first infrastructure configuration, and the first resource configuration (i.e., the stored infrastructure configuration and resource configuration represent platform metrics that are associated with stored performance metrics)).

Regarding claim 27, Sharma teaches:
the NFVO is to make operational decisions based at least in part on a comparison of the platform metrics to the extended performance profile ([0028], Lines 9-11: The hardware resources specified by the resource configuration may be scaled when deploying a load balancer VNF with higher or lower associated performance metrics (i.e., a stored resource configuration, or platform metric, is compared with a stored performance metric of a VNF to determine if an operational decision, such as to increase or decrease resources, is to be performed)).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al. Pub. No.: US 2018/0176115 A1 discloses an NFVO that performs a monitoring test on VNFs and using the gathered information for system performance/fault analysis and processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420.  The examiner can normally be reached on M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W AYERS/Examiner, Art Unit 2195